[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT DATED JUNE 3
The Court finds that although the defendants violated the spirit and the letter of the court's order the violation was not willful.
The Court does not find the defendants in willful violation of the court order but does order that the defendants withdraw all papers submitted on the letter of credit in order to maintain CT Page 14203 the status quo of Judge Mintz's Order of the 3rd day of March, 1999.
So ordered.
KARAZIN, J.